DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10, 609,937 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter and process conditions of the of method of treating chocolate are the same.

s 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10952454 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter and process conditions of the of method of treating chocolate under reduced pressure conditions are the same.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-19, are rejected under 35 U.S.C. 103 as being unpatentable over Ornelaz , (US-PGPub 2006/0182856) hereinafter Ornelaz,  in view of Godfrey, (US-PGPub 2011/0300288), hereinafter Godfrey, Kober, (US-PGPub 2010/0068365), hereinafter Kober and Hachiya, (US-Patent 4,572,835), hereinafter Hachia.

Regarding claims 1 ,10, and 14-15, Ornelaz teaches heating chocolate to 25-32°C or 26-40 °C (77-90°F or  79F-104°F) (para 63 and 67), applying a vacuum of 20 inches hg to 26 inches of Hg (20-26 Torr) (para 55) (considered to be placed in a pressure controllable, steps a-c). Ornelaz fails to teach heating the chocolate to the claimed temperature in the pressure controllable environment and decreasing the pressure to 5 Torr. Godfrey teaches heating a mixture in the range of 55-110°C (131°F to 230° F) under lowered pressure in a range of 18-25kPa (abstract, 135 torr to 187 torr) and  Godfrey teaches pressures of 1.5 bar and then relieving the pressure by 0.5 bar (750 Torr) (claim 7).
.  The mixture is held at the pressure for a predetermined time. Kober teaches placing a chocolate mass in a pressure controllable environment, heating the mass to a temperature of 100 °C, decreasing the pressure and applying a vacuum (para 29).  Prior art to Hachiya teaches applying a reduced pressure of 10-350 Torr for purposes of deaerating.  In light of concepts taught by Kober and Godfrey, it would have been a matter of routine determination for one of ordinary skill to particularly, place the product in a pressure and heat controllable environment and reducing the pressures, one of ordinary skill would have found applicant’s claimed step of heating and adjusting the pressure in the same controllable environment obvious for purposes of reducing the required stages of processing.  Further, in light of Hachiya’s teaching using lower pressures for treating chocolate, one of ordinary skill would have found it obvious to further reduce the pressures in Ornelaz for purposes of further deaerating the mass removing undesirable air pockets (abstract).  Further, one of ordinary skill would have found applicant’s claimed pressure of about 5 Torr obvious and discoverable through routine experimentation in light of the teachings of Hachiya.  Additionally in regards to claim 14-15, step d would inherently occur during dearating.

Regarding claim 2, Ornelaz teaches that the chocolate is heated and then treated at the decreased pressure which means the heating has ceased before step c.

Regarding claims  3-5 and 11-13 and 17-19, Ornelaz does not disclose the specific rates of pressure and temperature however Ornealz does disclose exposing the product for times of 5-600 seconds.  It would have been obvious to adjust the rate of heating and depressurizing depending on the desired time to complete the overall process, desired batch size based at least on the size of  equipment available. Thus one of ordinary skill would have found applicant’s claimed rates obvious and discoverable through routine experimentation.

Regarding claim 6 and 16, Ornelaz does not disclose the times however it would have been obvious to perform the hold times for a short period of time to avoid delay in chocolate manufacture at least in order to speed up the overall process as is instantly claimed. It would have been within the purview of one of ordinary skill to adjust the holding times through routine experimentation Thus, one of ordinary skill would have been motivated to utilize holding times that are short (as claimed) at least for reducing the chocolate production time and/or cost of chocolate.
Regarding claim 8-9, the references render the invention of claim 1 obvious as previously discussed but fail to further teach the limitations of claims 8-9.  Hachiya teaches that it’s known to place chocolate in an air tight container, evacuate the air, heat, squeeze, and extrude (see abstract, figures, Column 3, lines 19-35 and Column 5, line 65 to Column 6, line 2).  Thus based on the teaching of Hachiya, it would have been obvious to deaerated chocolate in a container and further place the chocolate and extrude in the claimed manner for purposes of depositing the chocolate on a variety of different surfaces.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792